UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ADVOCAT INC. (Name of Registrant as Specified in Its Charter) BRISTOL INVESTMENT FUND, LTD. BRISTOL CAPITAL ADVISORS, LLC PAUL KESSLER RICHARD MCKILLIGAN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On May 14, 2009, Bristol Investment Fund, Ltd. (“Bristol”), together with the other participants named therein, made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of its slate of director nominees at the 2009 annual meeting of shareholders of Advocat, Inc. Item 1:On May 26, 2009, Bristol issued the following press release: Leading Proxy Advisory Firm States Position on Advocat 'Greater Management Oversight May Be Warranted' On Tuesday May 26, 2009, 7:00 am EDT PLEASE REMEMBER TO VOTE YOUR GOLD PROXY CARD TODAY. ONLY A VOTE ON THE GOLD PROXY CARD WILL SUPPORT BRISTOL'S HIGHLY QUALIFIED INDEPENDENT NOMINEES FOR THE ADVOCAT BOARD ADVOCAT BOARD NEEDS TO EXPLORE THE SALE OR MERGER OF THE COMPANY HOLLYWOOD, Calif., May 26 /PRNewswire/ Bristol Investment Fund, Ltd. ("Bristol") announced today that RiskMetrics Group (formerly ISS), a leading independent proxy advisory firm, has recommended that stockholders of Advocat Inc. (the "Company") (Nasdaq: AVCA - News) "WITHHOLD" on the Board's director Nominees. In its report RiskMetrics Group stated: "The fundamental questions that are addressed in a proxy contest are whether change is warranted and would shareholders, as a whole, be better served from the change. To address these questions, RMG examined the company's financial and stock performance. In this case, we found that in spite of top line growth, the company's ability to generate cash from sales has been declining and has consistently fallen short of the average cash generation for the peer group.
